Citation Nr: 1757276	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to exposure to Gulf War environmental hazards. 

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to COPD and service-connected post-traumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a gallbladder disorder, to include as secondary to exposure to Gulf War environmental hazards and service-connected PTSD.   

5.  Entitlement to service connection for a disorder of the uterus, to include fibroids, to include as secondary to exposure to Gulf War environmental hazards and service-connected PTSD.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2003, with service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is associated with the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has bilateral hearing loss that is related to service.  With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran did not have a hearing loss disability for VA purposes at the time of the October 2011 VA examination.  However, during the August 2017 Board hearing, the Veteran indicated that her hearing loss has worsened.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  It also appears that she contends that hearing loss is related to her service-connected tinnitus.  See August 2017 Board hearing transcript.  Accordingly, a remand is required in order to afford the Veteran a new VA examination to determine whether she has a current hearing loss disability for VA purposes and if so, to determine the etiology of the hearing loss.  

She contends that her COPD is related to environmental exposures during her time in Iraq.  Although a Gulf War examination was provided to the Veteran, the examination report did not specifically address whether COPD had its onset during service or is otherwise related to service, to include environmental exposures in Southwest Asia.  Upon remand, the Veteran should be afforded a new examination.  In addition to discussing the environmental exposures, the examiner should also discuss the October 1999, January 2000, March 2000, and July 2000 service treatment records which include reports of coughing with notations of upper respiratory infection or sinusitis.  

Additionally, the Veteran has not been afforded a VA examination to determine the etiology of obstructive sleep apnea.  The Veteran contends that her sleep apnea had its onset in service or is related to her PTSD or COPD.  She contends that people woke her up during service and told her that it sounded as if she could not breathe.  See August 2017 Board hearing transcript.  A September 2003 service treatment record reveals that the Veteran reported that during her deployment she felt tired after sleeping.  Additionally, her therapist submitted a February 2017 letter stating that sleep apnea is related to stress.  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of her sleep apnea.   

Moreover, the Veteran contends that she had disorders of the gallbladder and uterus that were caused by exposure to Gulf War environmental hazards or her service-connected PTSD.  She submitted a February 2017 letter from her therapist which states that her gallbladder surgery and fibroids of the uterus are related to stress.  Accordingly, upon remand, a VA examination is required to determine the nature, onset, and etiology of the conditions.  

During the August 2017 hearing, the Veteran testified that she received treatment at the Mission Valley Clinic from Dr. S.  Upon remand, she should be provided an opportunity to provide information regarding her private treatment so such records can be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since October 2017. 

2.  Afford the Veteran an additional opportunity to submit or identify any relevant private treatment, to include records from Mission Valley Clinic from Dr. S.  The identified records should be sought.   

3.  Afford the Veteran an appropriate VA examination to determine whether the Veteran has a hearing loss disability pursuant to VA regulations.
 
All necessary tests, including an audiological evaluation, must be conducted.   

Thereafter, if the Veteran has a hearing loss disability pursuant to VA regulations, the examiner must opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to or had its onset in service.  
 
The examiner should also opine as to whether it is at least as likely as not that the Veteran's hearing loss is caused or aggravated by her service-connected tinnitus.  

4.  Schedule the Veteran for appropriate VA examination(s) to determine the nature, onset, and etiology of COPD, obstructive sleep apnea, and disorder(s) of the gallbladder and uterus.  

The claims file should be made available to and reviewed by the examiner. 

(a) The examiner should opine as to whether COPD at least as likely as not had its onset in service or is otherwise related to service, to specifically include environmental exposures in Southwest Asia.  

In rendering this opinion, the examiner should consider the October 1999, January 2000, March 2000, and July 2000 service treatment records which include reports of coughing with notations of upper respiratory infection or sinusitis.  The examiner should also consider the Veteran's lay statement that her chronic coughing began approximately around the year after service.  

(b) The examiner should opine as to whether obstructive sleep apnea at least as likely as not had its onset in service or is otherwise related to service.  

In rendering this opinion, the examiner should consider the September 2003 service treatment record that states that she reported that she felt tired after sleeping during her deployment.  The examiner should also consider the Veteran's lay statement that people woke her up during service because they said it sounded like she could not breathe.  

(c) The examiner should opine as to whether obstructive sleep apnea is at least as likely as not caused or aggravated by COPD or service-connected PTSD.  

In rendering this opinion, the examiner should consider the February 2017 letter from the Veteran's therapist which stated that sleep apnea is related to stress.   

(d) The examiner should identify disorder(s) of the gallbladder or residuals of any surgery of the gallbladder. 

(e) Then, the examiner should opine if any such disorder(s) is at least as likely as not to have had its onset during service or is otherwise related to service, to include environmental exposures in Southwest Asia.  

In rendering this opinion, the examiner should consider the Veteran's lay statement that her gallbladder condition is caused by eating canned food during service.  

(f) The examiner should also opine if any such disorder(s) is at least as likely as not caused or aggravated by service-connected PTSD. 

In rendering this opinion, the examiner should consider the February 2017 letter from the Veteran's therapist which stated that gallbladder surgery is related to stress.  

(g) The examiner should identify disorder(s) of the uterus or residuals of any surgery of the uterus.  

(h) Then, the examiner should opine if any such disorder(s) is at least as likely as not to have had its onset during service or is otherwise related to service, to include environmental exposures in Southwest Asia.  

(i) The examiner should also opine if any such disorder(s) is at least as likely as not caused or aggravated by service-connected PTSD. 

In rendering this opinion, the examiner should consider the February 2017 letter from the Veteran's therapist which stated that fibroids of the uterus are related to stress.  

5.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




